DETAILED ACTION
	Receipt of Applicant’s Amendment, filed July 21, 2021 is acknowledged.  
Claims 1, 9, and 17 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

With regard to claim 1, the claim recites:
user the user search input with the search engine to obtain first search results, wherein at least a portion of the first search results are not displayed to the user as initial search results… the second search results returned as initial results to the user search input…
provide at least a portion of the set of second search results to the user in the user interface… such that a user at the user interface has the at least portion of the set of second search results returned as initial results to the user search input”.

Claims 9 and 17 recite substantially similar limitations and are rejected under the same rational.  No support can be found for the recitation that the second search results are returned as initial results to the user search input.  Applicant cites to Paragraph [0022] of the specification for support (See Remarks, April 14, 2021, Page 8).  Paragraph [0022] of the specification discusses filtering out search results that do not meet the skinning criteria.  In the claims, the first search results are filtered to generate the section search results.  The recitation of the filtered out data not being presented is reciting that when the second search results are displayed, the portion of the data which is filtered out is not displayed.  This description of the second result makes no statement regarding if the first search result has been displayed to the user or not.  The original specification is silent regarding the display of the first search results.  There is no support that the second search results are the initial search results returned to the user.

With regard to claim 9, the claim recites “identifying, automatically, based on a first user input at a skin selection element, one or more data augmentation AI models to 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With regard to claim 17, the claim recites the limitation "one or more computer-readable medium having stored thereon instructions that are executable by the one or more processors; wherein the one instructions…".  There is insufficient antecedent basis for “the one instructions” in the claim.  For examination purposes this claim limitation has been understood to mean --one or more computer-readable medium having stored thereon instructions that are executable by the one or more processors; wherein the instructions…--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo [CA2747145] in view of Kulkarni [8924314].

With regard to claim 1, Dimassimo teaches A computer system comprising: 
one or more processors (Dimassimo, ¶25 “a processor of a computing device”); and 
one or more computer-readable media having stored thereon instructions that are executable by the one or more processors (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”) to configure the computer system to apply Al models to a search (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) using a search engine for a user (Dimassimo, ¶47 “A user-input search query … entered into a search engine”) , including instructions that are executable to configure the computer system (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”) to perform at least the following: 
identify one or more data augmentation Al models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”) to be applied to a user search input (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural ; 
receive the user search input comprising textual data at a search engine user interface (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword(s) with implicit or explicit Boolean logic or a structural query”); 
use the user search input with the search engine to obtain first search results (Dimassimo, ¶47 “The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 5, see the search query “Montreal Canadians” Included + Carey Price with the search results presented on the right), …; 
apply the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) to the first search results to obtain additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets), …, wherein each of the one or more data augmentation Al models is configured to generate the additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets) to augment search data to which the one or more data augmentation Al models is applied (Dimassimo, ¶46 “a content analytics module 225 analyses the content using …, and wherein the additional search data is search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets) that is semantically consistent as semantic annotations (Id) …of the one or more data augmentation Al models as the AI model used to infer the semantic annotation (Id); 
… search the additional search data to identify additional search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban); 
using the additional search results , identify a set of second search results (Dimassimo, Figure 6 see the search results displayed), wherein the set of second search results (Dimassimo, Figure 6 see filtered results) are a subset of the first search results (Dimassimo, Figure 4, see the search results for the original query), while automatically filtering out the portion of search results from the first search results (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”); and Page 2 of 21Application No. 16/192,688 Amendment "B" Reply to Final Office Action mailed June 4, 2021 
provide at least a portion of the set of second search results to the user in the user interface (Dimassimo, Figure 6 see the search results displayed), while automatically preventing the portion of the first search results that was filtered out from being displayed in the user interface (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”), such that a user at the user interface has the at least portion of the set of second search results returned (Dimassimo, Figure 6 see the returned filtered results) ...

Dimassimo does not explicitly teach the one or more data augmentation Al models is applied according to a predetermined augmentation goal ...with the augmentation goals ...; automatically search the additional search data.  
Kulkarni teaches the one or more data augmentation Al models is applied according to a predetermined augmentation goal (Kulkarni, Column 2, lines 42-45 “Provider goals can be identified and used to implement machine learning models.  For example, goals can be defined as input labels into a machine learning system and correlated with factored information”), ...with the augmentation goals (Kulkarni, Column 3, lines 1-2 “the goal 130 is the goal the provider wishes to achieve”) ...; automatically search the additional search data (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”) ...
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the machine learning models of the proposed device using the provider goals to train the machine learning model as taught by Kulkarni as it yields the predictable results of providing a known, reliable means of training the machine learning model to perform the desired function.  The use of trained machine learning tools as taught by Kulkarni can enable the system to process large amounts of data to meet provider goals without expending vast human resource capital (Kulkarni, Column 2, lines 36-38 and lines 50-53).
Dimassimo does not explicitly teach wherein at least a portion of the first search results are not displayed to the user as initial search results… without displaying the first 

Kulkarni teaches a means of automatically selecting data factors using a machine learning module (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”; Column 4, lines 29-31 “the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to automatically select the facet using the techniques taught by Kulkarni instead of requiring the user to select the facet (Dimassimo, ¶19) as it yields the predictable results of automating a manual process using known machine learning techniques.  This can be useful in situations where available processing resources cannot process all available data factors (Kulkarni, Column 4, lines 14-16).  By automating the selection of the facets the system would be able to reduce the need for user input (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”).  
The proposed combination teaches wherein at least a portion of the first search results are not displayed to the user as initial search results as since the system is capable of automatically selecting the factors used to refine the search ; ...without displaying the first search results to the user (Id)...the set of second search results returned as initial results to the user search input (Id).

	With regard to claim 3 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises identifying styles as types of documents (Dimassimo, Figure 5) exhibited by the first search results (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”), and wherein searching the additional search data comprises identifying results that have a particular predetermined style (Dimassimo, ¶65 “each of the faceted search results being displayed in association with the user interface elements for including or excluding the faceted search result as additional search terms to subsequently refine the search query”).

	With regard to claim 4 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models created using other Al models used to monitor search activities of another user (Kulkarni, Column 3, lines 41-56 “the data factor 125 can be an aggregation of data points (e.g. a ratio of user clicks to user impressions for an item listing”).  Examples data factors 125 can include: user data (e.g. … purchasing history…); transaction data (e.g. , transaction information related to item listings or users including items sold, user impressions, type of payment used… search query data (e.g., for the current or previous search queries, keywords used, time query was performed, initial results returned, etc.).  In an example, the data factors can be associated with the goal 130 in order to train the machine learning system”).

	With regard to claim 5, the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models, created using one or more other Al models analyzing one class of items, to a different class of items (Kulkarni, Column 3, lines 9-11 “For example, if revenue maximization is the goal, the input dataset can include information on the ratio of user impressions to purchases for electronic representations for items being sold in an online marketplace” wherein the user impressions has been identified as one class of item, and the purchases for items being sold is a different class of item).

With regard to claim 7, the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data over a particular geography (Dimassimo, ¶54 “For example, the facets depicted are … Geographic locations”).

wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data with a particular brand (Dimassimo, ¶54 “For example, the facets depicted are … Themes, … Organizations”).


Claims 2, 9-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo in view of Yokoi [2001/0021934], Kulkarni [8924314], and Chen [2009/0164929].

	With regard to claims 2 and 10, the proposed combination further teaches wherein one or more computer-readable media further have stored thereon instructions that are executable by the one or more processors to configure the computer system to … data augmentation Al models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”) … additional searches are applied to the first search results at the search engine user interface (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban).
receive user input selecting a user interface skin as the user selecting a search engine (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Dimassimo to enable the user to select the search engines used during the search as it enables the system to perform additional logic (Yokoi, ¶14) without requiring each specific search engine to be modified (Yokoi, ¶13) thereby decreasing the burden of server administrators.
Dimassimo does not explicitly teach the user interface skin indirectly defining what one or more data augmentation AI models …user interface skin defining the one or more data augmentation Al models.  
Chen teaches a user interface skin (Chen, ¶2 “search engine”) indirectly defining what one or more data augmentation AI models (Chen, ¶2 “Popular search engines… are powered by … machine learning algorithms”) and additional searches… user interface skin (Chen, ¶2 “search engine”) defining the one or more data augmentation Al models (Chen, ¶2 “Popular search engines… are powered by … machine learning algorithms”).It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to tie specific AI modules to each search engine as this is a known technique in the art which yields the predictable results of ensuring 

With regard to claim 9 Dimassimo teaches A method of applying Al models to a search (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) a search engine for a user (Dimassimo, ¶47 “A user-input search query … entered into a search engine”), the method comprising: 
identifying, automatically, … one or more data augmentation Al models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”) to be applied to a subsequent (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics module) user search input (Dimassimo ; 
receiving the user search input at a search engine user interface (Dimassimo, Figure 3, 260 “search query input into search engine client”) subsequent (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics module) to receiving identification of the one or more data augmentation Al models (Dimassimo, Figure 3, 225).; 
using the user search input with the search engine to obtain first search results (Dimassimo, ¶47 “The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 5, see the search query “Montreal Canadians” Included + Carey Price with the search results presented on the right), …; 
applying the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) to the first search results to obtain additional search data (Dimassimo, ¶46 “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”), wherein each of the one or more data augmentation Al models is configured to generate the additional search data to augment search data (Dimassimo, ¶46 “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) to which the one or more data augmentation Al models is applied (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) a…, and wherein the additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets) is search data that is semantically consistent  semantic annotations (Id) … of the one or more data augmentation Al models as the AI model used to infer the semantic annotation (Id); 
… searching the additional search data to identify additional search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban) …; 
using the additional search results, identifying a set of second search results (Dimassimo, Figure 6 see the search results displayed), wherein the set of second search results (Dimassimo, Figure 6 see filtered results) are a subset of the first search results (Dimassimo, Figure 4, see the search results for the original query), while automatically filtering out the portion of search results from the first search results (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”); and 
providing at least a portion of the set of second search results to the user in the user interface (Dimassimo, Figure 6 see the search results displayed), while automatically preventing the portion of first search results that was filtered out from being displayed in the user interface (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”), such that a user at the user interface has the at least portion of the set of second search results returned as initial results to the user search input (Dimassimo, Figure 6 see the returned filtered results).
Dimassimo does not explicitly teach identifying... based on a first user input at a skin selection element, …as a result of the user previously selecting a user interface skin at the skin selection element. 
Yokoi teaches identifying... based on a first user input at a skin selection element, as the user selecting a search engine (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”) one or more data augmentation Al models ...as a result of the user previously selecting a user interface skin at the skin selection element (Id). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Dimassimo to enable the user to select the search engines used during the search as it enables the system to perform additional logic (Yokoi, ¶14) without requiring each specific search engine to be modified (Yokoi, ¶13) thereby decreasing the burden of server administrators.
Dimassimo does not explicitly teach that the skin selection identifies one or more data augmentation AI models.  Chen teaches Identifying, automatically, based on a first user input at a skin election element (Chen, ¶2 “search engine”) one or more data augmentation Al models(Chen, ¶2 “Popular search engines… are powered by … machine learning algorithms”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to tie specific AI modules to each search engine as this is a known technique in the art which yields the predictable results of ensuring the search engine is capable of performing expected operations.  Note within the proposed combination Dimassimo teaches the use of one or more specific AI modules to use when performing the search operations but is silent regarding how to select which ones to use.  The proposed combination provides a means of enabling the user to select specific search engines (as taught by Yokoi) which may be powered by specific AI modules (as taught by Chen).  This enables the user to customize not only what is being searched for, but also the specific means in which the search is performed.
Dimassimo does not explicitly teach...the one or more data augmentation Al models is applied according to a predetermined augmentation goal... with the augmentation goals of the one or more data augmentation Al models.  Kulkarni teaches the one or more data augmentation Al models is applied according to a predetermined augmentation goal (Kulkarni, Column 2, lines 42-45 “Provider goals can be identified and used to implement machine learning models.  For example, goals can be defined as input labels into a machine learning system and correlated with factored information”)... with the augmentation goals of the one or more data augmentation Al models (Kulkarni, Column 3, lines 1-2 “the goal 130 is the goal the .  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the machine learning models of the proposed device using the provider goals to train the machine learning model as taught by Kulkarni as it yields the predictable results of providing a known, reliable means of training the machine learning model to perform the desired function.  The use of trained machine learning tools as taught by Kulkarni can enable the system to process large amounts of data to meet provider goals without expending vast human resource capital (Kulkarni, Column 2, lines 36-38 and lines 50-53).
Dimassimo does not explicitly teach  wherein at least a portion of the first search results are not displayed to the user as initial search results to the user search input; ...automatically searching the additional search data to identify additional search results.
Kulkarni teaches automatically searching the additional search data to identify additional search results  a means of automatically selecting data factors using a machine learning module (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”; Column 4, lines 29-31 “the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to automatically select the facet using the techniques taught by Kulkarni instead of requiring the user to select the facet (Dimassimo, ¶19) as it yields the predictable results of automating a manual process 
The proposed combination teaches wherein at least a portion of the first search results are not displayed to the user as initial search results to the user search input as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”) there is no need to display the first search result or first factors to the user for selection (Note the only reason Dimassimo provides for displaying the first results is to obtain the user’s selection of the facet, Dimassimo ¶19). 


	With regard to claims 11 and 18 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises identifying styles as types of documents (Dimassimo, Figure 5) exhibited by the first search results (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”), and wherein searching the additional search data comprises identifying results that have a particular predetermined style (Dimassimo, ¶65 “each of the faceted search results being displayed in association with the user interface elements for including or excluding the faceted search result as additional search terms to subsequently refine the search query”).

	With regard to claims 12 and 19 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models created using other Al models used to monitor search activities of another user (Kulkarni, Column 3, lines 41-56 “the data factor 125 can be an aggregation of data points (e.g. a ratio of user clicks to user impressions for an item listing”).  Examples data factors 125 can include: user data (e.g. … purchasing history…); transaction data (e.g. , transaction information related to item listings or users including items sold, user impressions, type of payment used… search query data (e.g., for the current or previous search queries, keywords used, time query was performed, initial results returned, etc.).  In an example, the data factors can be associated with the goal 130 in order to train the machine learning system”).

	With regard to claim 13, the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models, created using one or more other Al models analyzing one class of items, to a different class of items (Kulkarni, Column 3, lines 9-11 “For example, if revenue maximization is the goal, the input dataset can include information on the ratio .

With regard to claim 15, the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data over a particular geography (Dimassimo, ¶54 “For example, the facets depicted are … Geographic locations”).

	With regard to claims 16 and 20 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data with a particular brand (Dimassimo, ¶54 “For example, the facets depicted are … Themes, … Organizations”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo in view of Kulkarni and Iwamoto [2018/0307725].
	With regard to claim 6, Dimassimo does not explicitly teach wherein applying the one or more Al models comprises applying one or more models configured to analyze data over a particular time period.  Iwamoto teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data over a particular time period (Iwamoto, ¶64 “the information processing apparatus 100 may classify the extracted high-IDF words into classes … In the example in Fig. 11, there are a group 46 classified by ‘time’”; Figure 9 .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo in view of Yokoi, Kulkarni, Chen and Iwamoto [2018/0307725].
	With regard to claim 14, Dimassimo does not explicitly teach wherein applying the one or more Al models comprises applying one or more models configured to analyze data over a particular time period.  Iwamoto teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data over a particular time period (Iwamoto, ¶64 “the information processing apparatus 100 may classify the extracted high-IDF words into classes … In the example in Fig. 11, there are a group 46 classified by ‘time’”; Figure 9 see 33 which enables the user to select Daytime, Morning, evening, night).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to classify the facets by time as taught by Iwamoto, as it would yield the predictable results of enabling the system to perform searches that are pertinent to particular times.

	With regard to claim 17 Dimassimo teaches A search engine comprising: 
one or more processors (Dimassimo, ¶25 “a processor of a computing device”); 
one or more computer-readable media having stored thereon instructions that are executable by the one or more processors (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”); 
wherein the one instructions include instructions that are executable to configure the computer system (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”) to present a user interface to a user (Dimassimo, Figure 4), including: 
… what one or more data augmentation  Al models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”) … additional searches are applied to search results to produce additional search data (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban); 
receive a user search input comprising textual data (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword(s) with implicit or explicit Boolean logic or a structural query”) at a search engine user interface (Dimassimo, ¶47 “a user search … a user-input search query (e.g. a web search) entered into a search engine”) subsequent to (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics module) receiving … the one or more data augmentation AI models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”); 
wherein the search engine is configured to use the user search input with the search engine to obtain first search results (Dimassimo, ¶47 “The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 5, see the search query “Montreal Canadians” Included + Carey Price with the search results presented on the right), …; 
 …, wherein the … is configured to: 
apply one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine , …, wherein each of the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) is configured to generate the additional search data to augment search data (Dimassimo, ¶46 “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) to which the one or more augmentation Al models is applied according to a predetermined …, and wherein the additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets) is search data that is semantically consistent as semantic annotations (Id) with the … of the one or more data augmentation Al models as the AI model used to infer the semantic annotation (Id); 
		… search the additional search data to identify additional search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban); 
		using the additional search results, identify a set of second search results (Dimassimo, Figure 6 see the search results displayed), wherein the set of second search results are a subset of the first search results (Dimassimo, Figure 4, see the search results for the original query) while, …, filtering out a portion of search results from the first search results (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”); and 
		wherein the user interface is configured to provide at least a portion of the set of second search results to the user in the user interface (Dimassimo, Figure 6 see the search results displayed) while preventing the portion of the first search results that was filtered out from being displayed in the user interface(Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”), such that a user at the user interface has the at least portion of the second search results returned as results to the user search input (Dimassimo, Figure 6 see the search results displayed).
Dimassimo teaches “Using knowledge engineering techniques, each single facet can be dynamically filtered… at query time” (¶57) this suggests but does not explicitly teach what AI models … are applied to search results.  Iwamoto teaches wherein the selection of the user interface skin indirectly defines what one or more data augmentation Al models (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”) and additional searches (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban)  are applied to search results (Iwamoto, ¶30 “The information processing apparatus 100 extracts words by morphologically analyzing the search query and the search results.  In the example in Fig. 1, among the words thus extracted… six words “AW1” to “AW6” are extracted from the search results”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have 
	Dimassimo does not explicitly teach present a skin selection element to a user… receive user input at the skin selection element selecting a user interface skin… subsequent to receiving the user input selecting the user interface skin.  Yokoi teaches present a skin selection element to a user (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”)… receive user input at the skin selection element selecting a user interface skin (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”)… receiving user search input… subsequent (Yokoi, ¶111 “First, the user selects a search engine user selection combo box 115… The user can enter into keyword input module of the browser 100 at least one keyword to be used in a search process… a search process request is sent to the selected search engine”) to receiving the user input selecting the user interface skin (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed 
Dimassimo does not explicitly teach the user interface skin defining what one or more data augmentation AI models… are applied … a skin, wherein the skin is configured to. Chen teaches user interface skin  (Chen, ¶2 “search engine”) defining what one or more data augmentation AI models… are applied (Chen, ¶2 “Popular search engines… are powered by … machine learning algorithms”) … a skin as the search engine (id), wherein the skin is configured to.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to tie specific AI modules to each search engine as this is a known technique in the art which yields the predictable results of ensuring the search engine is capable of performing expected operations.  Note within the proposed combination Dimassimo teaches the use of one or more specific AI modules to use when performing the search operations but is silent regarding how to select which ones to use.  The proposed combination provides a means of enabling the user to select specific search engines (as taught by Yokoi) which may be powered by specific AI modules (as taught by Chen).  This enables the user to customize not only what is being searched for, but also the specific means in which the search is performed.
	Dimassimo does not explicitly teach …to which the Al model is applied according to a predetermined augmentation goal, and wherein the additional search data is search the augmentation goals of the one or more Al models.  Kulkarni teaches to which the Al model is applied according to a predetermined augmentation goal (Kulkarni, Column 2, lines 42-45 “Provider goals can be identified and used to implement machine learning models.  For example, goals can be defined as input labels into a machine learning system and correlated with factored information”), and wherein … consistent with the augmentation goals of the one or more Al models (Kulkarni, Column 3, lines 1-2 “the goal 130 is the goal the provider wishes to achieve”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the machine learning models of the proposed device using the provider goals to train the machine learning model as taught by Kulkarni as it yields the predictable results of providing a known, reliable means of training the machine learning model to perform the desired function.  The use of trained machine learning tools as taught by Kulkarni can enable the system to process large amounts of data to meet provider goals without expending vast human resource capital (Kulkarni, Column 2, lines 36-38 and lines 50-53).
	Dimassimo does not explicitly teach first search results, which are not displayed to the user as initial search results … without displaying the initial search result to the user… automatically search the additional search data …identify a search result.. .while automatically, filtering out a portion of the search result form the first search result ...the second search results returned as initial results to the user search input.  Kulkarni teaches a means of automatically selecting data factors using a machine learning module (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 first search results, which are not displayed to the user as initial search results as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”) there is no need to display the first search result or first factors to the user for selection (Note the only reason Dimassimo provides for displaying the first results is to obtain the user’s selection of the facet, Dimassimo ¶19) … without displaying the initial search result to the user as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization …automatically search the additional search data …identify a additional search result.. .while automatically (Kulkarni, Column 7, lines 18 “rewrite the query” using the automatically selected factors (Kulkarni, Column 4, lines 20-21, 29-31) to automate the generation of the refined search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban) ...the second search results returned as initial results to the user search input (Dimassimo, Figure 6 see the search results displayed) would be the first results displayed in the proposed combination.

Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to the 112 rejection regarding the initial search results (“first search results”) not being shown to the user (See Remarks Page 9), applicant argues that the first search results are not displayed to the user:


In response it should be noted that the positive recitation of showing skinned results makes no statement regarding whether or not anything else is displayed.  A positive recitation of showing skinned results does not provide support for the first search results not being displayed as initial search results.  The specification does not refer to either of the search results as “initial”.  The term initial is not used in the original specification.

Applicant describes an example that is discussed in the specification where the user selects an “Art Deco” skin for the search, presumes that the initial search results includes a general search for couches, which is then analyzed, refined (filtering for the Art Deco style), and the skinned results are returned to the user as ‘initial search results’.
In response it should be noted that the original specification does not use the term “initial”.  Applicant’s arguments are adding additional context to the specification which is not actually present in the original specification.  The recitation of refined search results being displayed is not support for those search results being the ‘initial’ results, nor a suggestion that those search results are the only results displayed.

Applicant cites to Paragraphs 21, 22, and 67 of the specification for support.  
automatically on the newly indexed data, according to be applied AI model, have Art Deco features and characteristics.  In this way, other results can be filtered out such that the only results returned to the user are results related to the Art Deco furniture”.
In response, the recitation of automatically performing an additional search makes no statement regarding if the first search result is displayed or not.  The recitation of the other search results are filtered out such that only skinned results are returned is specifically describing the second search result.  When read in context, this recitation is clearly describing the second search result, in which the results are filtered such that only the Art Deco furniture is displayed.  This makes no statement or suggestion regarding the first search results (which are not filtered) being displayed or not.  It is agreed that the second search results are displayed to the user, and that the second search results are filtered to only show Art Deco furniture.  This is irrelevant to if the first search results are displayed or not.
 
With regard to Paragraph [0022] applicant calls attention to the recitation of “The search results returned to the user would be Art Deco couches… The skinned user interface and/or search engine will filter out, or remove, search results that do not meet the skinned criteria.  For example, results from the original search performed will have any results that do not include Art Deco elements, as identified by the style data produced from applying the AI model, filtered out and removed such that those results are not presented to the user in the user interface”.

With regard to Paragraph [0067] applicant calls attention to the recitation of “The method further includes providing at least a portion of the second search results to the user in the user interface while preventing the other search results that were filtered from being displayed in the user interface, such that the user interface has the second search results returned as results to the user search input”.
In response it is noted that this section of the specification is specifically describing the second search results which are displayed.  It is agreed that the second search results are displayed to the user, and that the second search results are filtered to only show Art Deco furniture.  This is irrelevant to if the first search results are displayed or not.
With regard to Paragraph [0047] applicant calls attention to “the user interface is able to display skinned results… the user has indirectly selected what AI models will be applied to search results, and what searches will automatically be performed on data produced from applying the AI models… Typically, such a search would return results from the index 110 including pointers to endpoints where the data could be obtained in the set of data 112 [i.e. from the unskinned search].  However, embodiments herein are modified by providing the results to an AI model 120 (or multiple AI models) determined based on the skin selection 116”.
In response it is noted that this section of the specification is specifically describing the second search results which are displayed.  It is agreed that the second search results are displayed to the user, and that the second search results are filtered to only show Art Deco furniture.  This is irrelevant to if the first search results are displayed or not.  Stating that the results of the first search are providing to an AI model to be skinned is silent regarding if those results are displayed to the user or not.  The specification is silent regarding the display of the first search results.  Nowhere does the specification state whether or not the first search results are displayed.  Silence is not sufficient to provide support for a negative limitation.

With regard to the 112 rejection regarding the search input occurring subsequent to the AI model selection:
Applicant cites to Paragraph [0047] for support, specifically the recitation “The skin selection element 116 allows a user to select a particular AI model based skin that the user wishes to apply to the user interface 104.  In particular, in some embodiments when the user selects a particular skin from the skin selection element, the user has indirectly selected what AI models will be applied to search results… Thus, for example, a user will enter a search, including various terms, operators… and/or filters… The user can then perform various interactions with the user interface 104 to cause the search to be performed… Typically, such a search would return results from the index 110 including pointers to endpoints where the data could be obtained in the set of data 112.  However, embodiments herein are modified by providing the results to an AI model multiple AI models) determined based on the skin selection element 116.”
In response it should be noted that the specific example lists the user entering the user search first, and then performing various interactions to cause the search to be performed.  This makes no statement regarding which between the skin and the search query is entered first.  The specification recites allowing the user to select the skin which is applied to the interface, and recites allowing the user to enter search terms and performing interactions on the interface to cause the search to be performed, but is silent regarding the specific timing of these inputs in relation to each other.  The statement of what is typically returned makes no statement on which input is entered first.
Applicant cites to Figure 3, arguing that the skin search 130 is not directly entered by the user, but rather is performed automatically by search engine 102 as results of the user previously selecting a skin 118 in the skin selection element 116.
In response, it is unclear how a discussion of the search results is supposed to provide any insight regarding if the skin or the text input is received first.  The recitation that the skin search is not directly entered by the user but is rather performed automatically as result of the user previously selecting a skin makes no statement of the timing regarding when that skin selection was made in relation to the user text query being entered.

In response it should be noted that Figure 6 recites a timing where the user input is received (step 610) prior to the skin being applied (step 630), but is silent regarding when the skin is selected.  The display of the results (step 660) is the last recited step, and again makes no statement regarding when the skin selection is made.  One of ordinary skill in the art may identify that the skin selection must be made prior to step 630 (the skin cannot be applied if one has not been selected yet), but cannot make any further determinations of when the skin selection occurs.  The fact that it occurs prior to step 630 makes no statement regarding if it occurs before or after step 610.  Applicant is claiming in claims 9 and 17 that the user search input (step 610) is done subsequent to the selection of the AI models (not displayed in the figure, yet clearly prior to step 630).  There is simply no support for this claim limitation.

With regard to the prior art, applicant argues that Dimassimo teaches displaying the first search result so that the user can select a displayed facet, and as such differs from the claimed invention.  Specifically, in that Dimassimo displayed the first search result (the unskinned/initial search result) and that the user has to select the facet used to filter the results to obtain the second result.
In response to the preceding argument, it is agreed that Dimassimo teaches displaying the first results, and having the user manually select the facets which are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The proposed combination on record is using teachings from Kulkarni to modify how the system operates.  Specifically, Kulkarni teaches a way of automatically selecting faucets, without requiring human intervention.  Within the proposed combination, instead of displaying the first search results and faucets to the user for manual selection, the system is automatically selecting the facets using the techniques taught by Kulkarni.  As stated in the rejection itself, this eliminates the need to display the first search result.

With regard to the prior art, applicant argues that Dimassimo does not teach where the search query occurs subsequent to the user selecting a skin for the search.
In response to the preceding argument it should be noted that Dimassimo is not relied upon for teaching the user selecting a skin for the search.  Applicant is reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The proposed combination on record is using teachings from Kulkarni to modify how the system operates.  Within the proposed combination the system is modified by the teachings of Yokoi, enabling the user to select a specific search engine.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158